UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                                No. 91-5541
                             Summary Calendar


UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,


                                    versus


BENJAMIN D. NAVEJAR, JR.,

                                                       Defendant-Appellant.




          Appeal from the United States District Court
                For the Western District of Texas

                         ( June 8, 1992          )


Before POLITZ, Chief Judge, DAVIS and DeMOSS, Circuit Judges.

POLITZ, Chief Judge:

     Proceeding   pro   se    and    in      forma   pauperis   Benjamin   D.

Navejar, Jr. appeals the sentence imposed following his plea of

guilty to distribution of heroin and carrying a firearm during a

drug trafficking offense.      For the reasons assigned we affirm.



                                Background

     Navejar was indicted for distributing more than 100 grams of

heroin in violation of 21 U.S.C. § 841(a)(1), carrying a firearm
during a     drug   trafficking   offense    in    violation   of    18    U.S.C.

§ 924(c)(1), and being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1).           He reached a plea agreement

which called for him to enter a plea of guilty to the first two

charges and the government would dismiss the felon in possession of

a firearm charge.      The plea contained no provision relative to a

recommended sentence. The government advised the court of the plea

agreement but shortly thereafter, when Navejar appeared for entry

of his guilty plea, he informed the court that he wished to proceed

to trial.

     The government responded to this change in circumstances by

giving notice that it would seek sentence enhancement of the felon

in possession charge because Navejar was a thrice-convicted felon.

The plea discussions were revived and Navejar subsequently pleaded

guilty to the first two counts based on an agreement substantially

similar to that earlier renounced.           The new agreement, however,

contained a provision that the prosecution and defense concurred

that a sentence of 270 months incarceration would be an appropriate

disposition of the two charges.

     Navejar was sentenced to jail for 210 months on the heroin

distribution charge and 60 months on the carrying of a firearm

during   a   drug    offense   charge,      with   the   sentences        to   run

consecutively, together with a supervised release term of four

years and three years, respectively.          He timely appealed, raising

four assignments of error:          (1) the presentence report (PSR)

contained    both   procedural    and   factual    defects;    (2)   the       plea


                                        2
agreement was not binding because he was not adequately informed of

its contents; (3) the court erred in its guideline calculations;

and (4) he received ineffective assistance of counsel.



                                Analysis

     In his first point of error Navejar contends that he was not

given an opportunity to review the PSR before his sentencing

hearing, asserting that his due process rights were violated

because the court failed to provide him and his counsel with copies

of the PSR at least ten days before sentencing as required by

Fed.R.Crim.P. 32(c)(3)(A) and 18 U.S.C. § 3552(d).          He further

contends that the PSR contains many factual errors.

     The     contemporaneous   objection   rule   applies   equally   to

sentencing hearings as to trials.       United States v. Vonsteen, 950
F.2d 1086 (5th Cir. 1992).     Navejar did not object to these alleged

errors during the sentencing hearing and, accordingly, he may not

raise this objection for the first time on appeal absent plain

error.     United States v. Lopez, 923 F.2d 47 (5th Cir.), cert.

denied, 111 S. Ct. 2032 (1991).

     "'Plain error' is error which, when examined in the context of

the entire case, is so obvious and substantial that failure to

notice and correct it would affect the fairness, integrity or

public reputation of judicial proceedings."       Id. at 50.   "It is a

mistake so fundamental that it constitutes a 'miscarriage of

justice.'"    "Alternatively stated, when a new . . . legal issue is

raised for the first time on appeal, plain error occurs where our


                                    3
failure to consider the question results in 'manifest injustice.'"

Id.

      We perceive no plain error on the PSR complaint.              At the

sentencing hearing the court handed the PSR to Navejar and asked

whether he had had sufficient time to review it with counsel.

Navejar consulted privately with counsel and then answered in the

affirmative.     Nothing in the record contradicts that in-court

statement.     "Solemn declarations in open court carry a strong

presumption of verity.     The subsequent presentation of conclusory

allegations unsupported by specifics" is inadequate to challenge

such declarations.     Blackledge v. Allison, 431 U.S. 63, 74, 97
S. Ct. 1621, 1629, 50 L. Ed. 2d 136, 147 (1977).

      Navejar's complaints of error in the PSR are merely general

statements that it is inaccurate and misleading.              He does not

identify any specific error nor does he identify the facts that

are, in his view, incorrect.     In disputing factual assertions in a

PSR the defendant must show that the information is materially

untrue, inaccurate, or unreliable.          United States v. Kinder, 946
F.2d 362 (5th Cir. 1991), cert. denied, 118 L. Ed. 2d 394 (1992).

Navejar's     objections   are   vague   and    general;     they   neither

demonstrate     nor   suggest    material     untruth,     inaccuracy,   or

unreliability.

      In his second assignment of error Navejar contends that

although he signed the plea agreement, he was at no time "able to

review the new agreement or discuss it with his counsel."                He

insists that it was not until months later that he realized that he


                                    4
had signed a plea agreement different from the earlier agreement.

The primary difference between the two is the provision relative to

a sentence of 270 months.

      The   transcript         of    the     plea   hearing    belies     Navejar's

contention. He testified that he had reached a plea agreement with

the government and that he had seen the written agreement.                       The

court, the prosecutor, and defense counsel questioned Navejar

extensively     about    the    plea       agreement,   its   contents,    and   its

consequences.     In turn, Navejar asked questions, all of which were

answered.       The record of the in-court discussion of the plea

agreement spans 54 pages of transcript and the key challenged

provision of the agreement, the 270-month sentence, was referred to

no less than nine times. At the conclusion, the vastly experienced

trial judge made an express finding that Navejar understood the

terms of the agreement.             This assignment of error has no merit.

      Navejar's third contention is that his sentence is "far above

the   logical    and    fair    punishment       required"    by   the   sentencing

guidelines.      Once again Navejar failed to make this objection in

the district court and we review only for plain error.

      Navejar has neither alleged nor identified any defect in the

calculation of the guidelines sentence.                  Only issues that are

specified and briefed are properly before the appellate court.

Price v. Digital Equip. Corp., 846 F.2d 1026 (5th Cir. 1988), cert.

denied, 493 U.S. 975 (1989); Brinkmann v. Abner, 813 F.2d 744 (5th

Cir. 1987).     A pro se appellant's one-page description of familiar

rules, "without even the slightest identification of any error"


                                             5
made by the district court "is the same as if he had not appealed

that judgment."          Brinkmann, 813 F.2d at 748.            Without being

informed of the asserted error(s) in the sentencing guidelines

calculation, we can make no meaningful review.                This claim, too,

has no merit.

     Finally, Navejar makes conclusionary charges of ineffective

assistance of counsel.           He contends that his attorney failed to

represent him adequately when preparing the plea agreement, did not

provide evidence of mitigation, failed to research the facts and

law of the case, and neither explained to him the consequences of

the PSR nor objected to its inaccuracies.

     Our controlling precedent directs that a claim of ineffective

assistance of counsel generally cannot be addressed on direct

appeal unless the claim has been presented to the district court;

otherwise     there   is   no    opportunity   for   the   development    of   an

adequate record on the merits of that serious allegation.                 United

States v. Higdon, 832 F.2d 312 (5th Cir. 1987), cert. denied, 484
U.S. 1075 (1988).        We "resolve claims of inadequate representation

on direct appeal only in rare cases where the record allow[s] us to

evaluate fairly the merits of the claim."              Id. at 314.    The case

before   us   is   not     one   of   those   rare   cases;   Navejar's   vague

allegations largely refer to matters outside of the record.                We do

not consider this assignment of error.

     The sentence of the district court is AFFIRMED.




                                         6